DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11, 13-18, 20-22 and 24 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive. Applicant’s contend the prior art of record fails to teach the claimed limitations. The Examiner respectfully disagrees.
Specifically, Applicant argues Liu fails to teach “a restorable change in electrical resistivity in response to a pressure from a touch.” However, as Applicant notes in their remarks, Fig. 3 of Liu shows a pressure from a touch causing a restorable change in the electrical resistivity of the touch panel. This is further explored in [0043]-[0044] of Liu, which notes how a compressible media may be deformed under the touch of a user and further states “external force F of different magnitudes may result in different capacitance C. Thus, through detecting the corresponding capacitance C, a magnitude of the external force F may be identified.” Additionally, it was common knowledge to one of ordinary skill in the art prior to the effective filing date of the invention that an electrical relationship exists between resistance and capacitance. 
As such, Applicant’s arguments are not considered persuasive.
Applicant’s arguments with respect to claims 7, 11, and 20 have been considered but are moot because the new ground of rejection is necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 13-18, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US PG-Pub 2017/0010745, hereinafter Liu, in view of Tamura et al., US PG-Pub 2010/0300862, hereinafter Tamura.
Regarding Claim 1, Liu teaches a touch control display panel (touch panel display 20), comprising: 
a base substrate (first substrate 210); and 
a black matrix layer (black matrix 240) on the base substrate (Fig. 10, and corresponding descriptions) and in an inter-subpixel region (pixel units 203) of the touch control display panel (Fig. 10, and corresponding descriptions; [0068]-[0071]); 
wherein the black matrix layer comprises a non-sensing portion (Fig. 10, and corresponding descriptions, showing the black matrix has a non-sensing portion on the outer edge of the touch display device), and a plurality of sensing portions (third electrode 214) spaced apart from the non-sensing portion (Fig. 10, and corresponding descriptions; [0068]-[0071]); 
wherein the touch control display panel further comprises: 
first electrodes 206) respectively between the plurality of sensing portions and the base substrate (Figs. 2A-2B and 10, and corresponding descriptions); and 
a second electrode layer comprising a plurality of second electrode blocks (second electrodes 212) respectively on a side of the plurality of sensing portions (Figs. 2A-2B and 10, and corresponding descriptions);
wherein a respective one of the plurality of sensing portions is configured to undergo a restorable change in electrical resistivity in response to a pressure from a touch (Fig. 3, and corresponding descriptions; [0043]-[0044]).
However, Liu does not explicitly teach the second electrode layer comprising the plurality of second electrode blocks respectively on a side of the plurality of sensing portions away from the first electrode layer.
Tamura teaches the second electrode layer comprising the plurality of second electrode blocks respectively on a side of the plurality of sensing portions away from the first electrode layer (Tamura: Figs. 1A-2, and corresponding descriptions; [0055]-[0063], specifically, [0056]-[0059]).
It would have been obvious to one of ordinary skill in the art prior to the effective fiiling date of the invention to incorporate the location of the elements taught by Tamura into the device taught by Liu in order to improve the durability and accuracy of the touch sensor while lessening the image degradation (Tamura: [0064]-[0065]), thereby providing a higher quality user experience.
Regarding Claim 2, Liu, as modified by Tamura, teaches the touch control display panel of claim 1, wherein the plurality of first electrode blocks are respectively in Tamura: Figs. 1A-2, and corresponding descriptions; [0055]-[0063], specifically, [0056]-[0059]); 
the plurality of second electrode blocks are respectively in direct contact with the plurality of sensing portions (Tamura: Figs. 1A-2, and corresponding descriptions; [0055]-[0063], specifically, [0056]-[0059]); and 
a respective one of the plurality of first electrode blocks, the respective one of the plurality of sensing portions, and a respective one of the plurality of second electrode blocks form a touch unit configured to detect a change in electrical resistivity in the respective one of the plurality of sensing portions in response to the pressure from the touch (Liu: Fig. 3, and corresponding descriptions; [0043]-[0044];Tamura: Figs. 1A-2, and corresponding descriptions; [0055]-[0063], specifically, [0056]-[0059]).
Regarding Claim 3, Liu, as modified by Tamura, teaches the touch control display panel of claim 2, wherein an orthographic projection of the respective one of the plurality of first electrode blocks on the base substrate at least partially overlaps with an orthographic projection of the respective one of the plurality of sensing portions on the base substrate (Liu: Figs. 2A-2B and 10, and corresponding descriptions; Tamura: Figs. 1A-2, and corresponding descriptions); and 
an orthographic projection of the respective one of the plurality of second electrode blocks on the base substrate at least partially overlaps with the orthographic projection of the respective one of the plurality of sensing portions on the base substrate (Liu: Figs. 2A-2B and 10, and corresponding descriptions; Tamura: Figs. 1A-2
Regarding Claim 4, Liu, as modified by Tamura, teaches the touch control display panel of claim 1, wherein a thickness of the non-sensing portion is greater than a thickness of each of the plurality of sensing portions (Liu: Figs. 2A-2B and 10, and corresponding descriptions; Tamura: Figs. 1A-2, and corresponding descriptions). It would have been an obvious matter of design choice to alter the thickness size of the portions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 5, Liu, as modified by Tamura, teaches the touch control display panel of claim 2, wherein a combined thickness of the respective one of the plurality of first electrode blocks, the respective one of the plurality of sensing portions, and the respective one of the plurality of second electrode blocks in the touch unit is substantially the same as a thickness of the non-sensing portion (Liu: Figs. 2A-2B and 10, and corresponding descriptions; Tamura: Figs. 1A-2, and corresponding descriptions). It would have been an obvious matter of design choice to alter the thickness size of the portions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 8, Liu, as modified by Tamura, teaches the touch control display panel of claim 1, further comprising: 
a plurality of first signal lines (Liu: first wires 208) respectively electrically connected to the plurality of first electrode blocks (Liu: Figs. 2A-2B and 10, and Liu: [0049]); and 
a plurality of second signal lines (Liu: second wires 213) respectively electrically connected to the plurality of second electrode blocks (Liu: Figs. 2A-2B and 10, and corresponding descriptions), and configured to transmit sensing signals from the plurality of second electrode blocks to an integrated circuit (Liu: [0047], [0054], [0064]-[0066]; controlling unit 205).
Regarding Claim 9, Liu, as modified by Tamura, teaches the touch control display panel of claim 1, wherein the plurality of sensing portions are arranged in a form of array in the touch control display panel (Liu: Figs. 2A-2B and 10, and corresponding descriptions; Tamura: Figs. 1A-2, and corresponding descriptions).
Regarding Claim 13, Liu, as modified by Tamura, teaches a touch control display apparatus (Liu: touch panel display 20), comprising the touch control display panel of claim 1 (See Rejection of Claim 1 above), and one or more integrated circuits connected to the touch control display panel (Liu: Figs. 2A-2B and 10, and corresponding descriptions; controlling unit 205).
Regarding Claim 14, Liu teaches a touch substrate (touch panel display 20), comprising: 
a base substrate (first substrate 210); and 
a black matrix layer (black matrix 240) on the base substrate (Fig. 10, and corresponding descriptions) and in an inter-subpixel region (pixel units 203) of the touch substrate (Fig. 10, and corresponding descriptions; [0068]-[0071]); 
Fig. 10, and corresponding descriptions, showing the black matrix has a non-sensing portion on the outer edge of the touch display device), and a plurality of sensing portions (third electrode 214) spaced apart from the non-sensing portion (Fig. 10, and corresponding descriptions; [0068]-[0071]); 
wherein the touch substrate further comprises: 
a first electrode layer comprising a plurality of first electrode blocks (first electrodes 206) respectively between the plurality of sensing portions and the base substrate (Figs. 2A-2B and 10, and corresponding descriptions); and 
a second electrode layer comprising a plurality of second electrode blocks (second electrodes 212) respectively on a side of the plurality of sensing portions (Figs. 2A-2B and 10, and corresponding descriptions); 
wherein a respective one of the plurality of sensing portions is configured to undergo a restorable change in electrical resistivity in response to a pressure from a touch (Fig. 3, and corresponding descriptions; [0043]-[0044]).
However, Liu does not explicitly teach the second electrode layer comprising the plurality of second electrode blocks respectively on a side of the plurality of sensing portions away from the first electrode layer.
Tamura teaches the second electrode layer comprising the plurality of second electrode blocks respectively on a side of the plurality of sensing portions away from the first electrode layer (Tamura: Figs. 1A-2, and corresponding descriptions; [0055]-[0063], specifically, [0056]-[0059]).
Tamura: [0064]-[0065]), thereby providing a higher quality user experience.
Regarding Claim 15, Liu, as modified by Tamura, teaches the touch substrate of claim 14, wherein the plurality of first electrode blocks are respectively in direct contact with the plurality of sensing portions (Tamura: Figs. 1A-2, and corresponding descriptions; [0055]-[0063], specifically, [0056]-[0059]); 
the plurality of second electrode blocks are respectively in direct contact with the plurality of sensing portions (Tamura: Figs. 1A-2, and corresponding descriptions; [0055]-[0063], specifically, [0056]-[0059]); and 
a respective one of the plurality of first electrode blocks, the respective one of the plurality of sensing portions, and a respective one of the plurality of second electrode blocks form a touch unit configured to detect a change in electrical resistivity in the respective one of the plurality of sensing portions in response to the pressure from the touch (Liu: Fig. 3, and corresponding descriptions; [0043]-[0044];Tamura: Figs. 1A-2, and corresponding descriptions; [0055]-[0063], specifically, [0056]-[0059]).
Regarding Claim 16, Liu, as modified by Tamura, teaches the touch substrate of claim 14, wherein an orthographic projection of the respective one of the plurality of first electrode blocks on the base substrate at least partially overlaps with an orthographic projection of the respective one of the plurality of sensing portions on the base substrate Liu: Figs. 2A-2B and 10, and corresponding descriptions; Tamura: Figs. 1A-2, and corresponding descriptions); and 
an orthographic projection of the respective one of the plurality of second electrode blocks on the base substrate at least partially overlaps with the orthographic projection of the respective one of the plurality of sensing portions on the base substrate (Liu: Figs. 2A-2B and 10, and corresponding descriptions; Tamura: Figs. 1A-2, and corresponding descriptions).
Regarding Claim 17, Liu, as modified by Tamura, teaches the touch substrate of claim 14, wherein a thickness of the non-sensing portion is greater than a thickness of each of the plurality of sensing portions (Liu: Figs. 2A-2B and 10, and corresponding descriptions; Tamura: Figs. 1A-2, and corresponding descriptions). It would have been an obvious matter of design choice to alter the thickness size of the portions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 18, Liu, as modified by Tamura, teaches the touch substrate of claim 15, wherein a combined thickness of the respective one of the plurality of first electrode blocks, the respective one of the plurality of sensing portions, and the respective one of the plurality of second electrode blocks in the touch unit is substantially the same as a thickness of the non-sensing portion (Liu: Figs. 2A-2B and 10, and corresponding descriptions; Tamura: Figs. 1A-2, and corresponding descriptions). It would have been an obvious matter of design choice to alter the thickness size of the portions, since such a modification would have involved a mere In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 21, Liu, as modified by Tamura, teaches the touch substrate of claim 14, further comprising: 
a plurality of first signal lines (Liu: first wires 208) respectively electrically connected to the plurality of first electrode blocks (Liu: Figs. 2A-2B and 10, and corresponding descriptions), and configured to apply a common voltage to the plurality of first electrode blocks (Liu: [0049]); and 
a plurality of second signal lines (Liu: second wires 213) respectively electrically connected to the plurality of second electrode blocks (Liu: Figs. 2A-2B and 10, and corresponding descriptions), and configured to transmit sensing signals from the plurality of second electrode blocks to an integrated circuit (Liu: [0047], [0054], [0064]-[0066]; controlling unit 205).
Regarding Claim 22, Liu, as modified by Tamura, teaches the touch substrate of claim 14, wherein the plurality of sensing portions are arranged in a form of array in the touch substrate (Liu: Figs. 2A-2B and 10, and corresponding descriptions; Tamura: Figs. 1A-2, and corresponding descriptions).
Regarding Claim 24, Liu teaches a method of fabricating a touch control display panel (touch panel display 20), comprising: 
providing a base substrate (first substrate 210); and 
forming a black matrix layer (black matrix 240) on a base substrate (Fig. 10, and corresponding descriptions) and in an inter-subpixel region (pixel units 203) of the touch control display panel (Fig. 10, and corresponding descriptions; [0068]-[0071]); 
Fig. 10, and corresponding descriptions, showing the black matrix has a non-sensing portion on the outer edge of the touch display device), and forming a plurality of sensing portions (third electrode 214) spaced apart from the non-sensing portion (Fig. 10, and corresponding descriptions; [0068]-[0071]); 
wherein the method further comprises: 
forming a first electrode layer comprising a plurality of first electrode blocks (first electrodes 206) respectively between the plurality of sensing portions and the base substrate (Figs. 2A-2B and 10, and corresponding descriptions); and 
forming a second electrode layer comprising a plurality of second electrode blocks (second electrodes 212) respectively on a side of the plurality of sensing portions (Figs. 2A-2B and 10, and corresponding descriptions); 
wherein a respective one of the plurality of sensing portions is formed to undergo a restorable change in electrical resistivity in response to a pressure from a touch (Fig. 3, and corresponding descriptions; [0043]-[0044]).
However, Liu does not explicitly teach the second electrode layer comprising the plurality of second electrode blocks respectively on a side of the plurality of sensing portions away from the first electrode layer.
Tamura teaches the second electrode layer comprising the plurality of second electrode blocks respectively on a side of the plurality of sensing portions away from the first electrode layer (Tamura: Figs. 1A-2, and corresponding descriptions; [0055]-[0063], specifically, [0056]-[0059]).
Tamura: [0064]-[0065]), thereby providing a higher quality user experience.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as modified by Tamura, as applied to claim 5 above, and further in view of Kim et al., US PG-Pub 2016/0320882, hereinafter Kim.
Regarding Claim 6, Liu, as modified by Tamura, teaches the touch control display panel of claim 5.
However, Liu, as modified by Tamura, does not explicitly teach wherein a thickness of the respective one of the plurality of first electrode blocks is in a range of 3000 Ǻ to 5000 Ǻ; wherein a thickness of the respective one of the plurality of sensing portions is in a range of 2 μm to 3 μm; or a thickness of the respective one of the plurality of second electrode blocks is in a range of 3000 Ǻ to 5000 Ǻ.
Kim teaches wherein a thickness of the respective one of the plurality of first electrode blocks is in a range of 3000 Ǻ to 5000 Ǻ (Kim: [0076], [0083]); 
a thickness of the respective one of the plurality of sensing portions is in a range of 2 μm to 3 μm (Kim: [0083]); and 
a thickness of the respective one of the plurality of second electrode blocks is in a range of 3000 Ǻ to 5000 Ǻ (Kim: [0076], [0083]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention incorporate the layer thicknesses taught by Kim into Kim: [0076]), thereby providing a higher quality user experience.
Claims 7, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as modified by Tamura, as applied to claim 1 or 14 above, and further in view of Hwang et al., US PG-Pub 2018/0166507, hereinafter Hwang.
Regarding Claim 7, Liu, as modified by Tamura, teaches the touch control display panel of claim 1, wherein the non-sensing portion and the plurality of sensing portions comprise a same conductive black material (Tamura: [0056]-[0061]). 
However, Liu, as modified by Tamura, does not explicitly teach the base substrate is in direct contact with the non-sensing portion and in direct contact with the plurality of first electrode blocks; the plurality of first electrode blocks are respectively in direct contact with the plurality of sensing portions; and the plurality of second electrode blocks are respectively in direct contact with the plurality of sensing portions.
Hwang teaches the base substrate (Hwang: Fig. 3, and corresponding descriptions; shielding layer 340) is in direct contact with the non-sensing portion (Hwang: Fig. 3, and corresponding descriptions; encapsulation layer 330) and in direct contact with the plurality of first electrode blocks (Hwang: Fig. 3, and corresponding descriptions; first touch electrodes TE1); 
the plurality of first electrode blocks are respectively in direct contact with the plurality of sensing portions (Hwang: Fig. 3, and corresponding descriptions; pressure response member 351); and 
Hwang: Fig. 3, and corresponding descriptions; second touch electrodes TE2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the positioning taught by Hwang into the device taught by Liu, as modified by Tamura, in order to allow for a touch force or position to be accurately determined (Hwang: [0063]), thereby providing a higher quality touch sensitive device.
Regarding Claim 11, Liu, as modified by Tamura, teaches the touch control display panel of claim 1, wherein the non-sensing portion and the plurality of sensing portions together define a plurality of subpixel regions (Liu: Figs. 2A-2B and 10, and corresponding descriptions; pixels 203; Tamura: Figs. 1A-2, and corresponding descriptions); 
the touch control display panel further comprises a plurality of color filter blocks respectively in the plurality of subpixel regions (Liu: Figs. 2A-2B and 10, and corresponding descriptions; color barriers 219; [0068]-[0071]).
However, Liu, as modified by Tamura, does not explicitly teach a respective one of the plurality of non-sensing portions is in direct contact with at least one adjacent color filter block; and the respective one of the plurality of sensing portions, a respective one of the plurality of first electrode blocks, a respective one of the plurality of second electrode blocks are in direct contact with a same adjacent color filter block.
Hwang teaches a respective one of the plurality of non-sensing portions (Hwang: Fig. 3, and corresponding descriptions; encapsulation layer 330) is in direct contact with at least one adjacent color filter block (Hwang: Fig. 3, and corresponding descriptions; pixel array layer 320); and 
Hwang: Fig. 3, and corresponding descriptions; pressure response member 351), a respective one of the plurality of first electrode blocks (Hwang: Fig. 3, and corresponding descriptions; first touch electrodes TE1), a respective one of the plurality of second electrode blocks (Hwang: Fig. 3, and corresponding descriptions; second touch electrodes TE2) are in direct contact with a same adjacent color filter block (Hwang: Fig. 3, and corresponding descriptions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the positioning taught by Hwang into the device taught by Liu, as modified by Tamura, in order to allow for a touch force or position to be accurately determined (Hwang: [0063]), thereby providing a higher quality touch sensitive device.
Regarding Claim 20, Liu, as modified by Tamura, teaches the touch substrate of claim 14, wherein the non-sensing portion and the plurality of sensing portions comprise a same conductive black material (Tamura: [0056]-[0061]).
However, Liu, as modified by Tamura, does not explicitly teach the base substrate is in direct contact with the non-sensing portion and in direct contact with the plurality of first electrode blocks; the plurality of first electrode blocks are respectively in direct contact with the plurality of sensing portions; and the plurality of second electrode blocks are respectively in direct contact with the plurality of sensing portions.
Hwang teaches the base substrate (Hwang: Fig. 3, and corresponding descriptions; shielding layer 340) is in direct contact with the non-sensing portion (Hwang: Fig. 3, and corresponding descriptions; encapsulation layer 330) and in Hwang: Fig. 3, and corresponding descriptions; first touch electrodes TE1); 
the plurality of first electrode blocks are respectively in direct contact with the plurality of sensing portions (Hwang: Fig. 3, and corresponding descriptions; pressure response member 351); and 
the plurality of second electrode blocks are respectively in direct contact with the plurality of sensing portions (Hwang: Fig. 3, and corresponding descriptions; second touch electrodes TE2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the positioning taught by Hwang into the device taught by Liu, as modified by Tamura, in order to allow for a touch force or position to be accurately determined (Hwang: [0063]), thereby providing a higher quality touch sensitive device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627